 



EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (“Agreement”), dated as of February 11, 2014, is made
by and between The Spendsmart Payments Company, a corporation organized under
the laws of the state of Colorado (the “Company”) and Alex Minicucci (the
“Executive”). Each of the Company and the Executive are referred to herein
individually as a “Party” and collectively as the “Parties.”

 

RECITALS:

 

WHEREAS, the Company wishes to employ the Executive as its Chief Executive
Officer, and the Executive wishes to accept such employment, on the terms set
forth below, effective as of February 11, 2014 (“Effective Date”);

 

NOW, THEREFORE, in consideration of the foregoing premises, and the covenants,
representations and warranties set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged and
accepted, the Parties, intending to be legally bound, hereby agree as follows:

 

1.                  Term; Duties. The Company hereby employs the Executive, and
the Executive hereby accepts such employment, for a term commencing as of the
Effective Date and continuing through the three year anniversary of the
Effective Date unless sooner terminated in accordance with the provisions of
Section 4 hereof (the “Term”). During the Term, the Executive shall be employed
by the Company as its Chief Executive Officer. During the Term, the Executive
shall report directly to the board of directors of the Company (the “Board”).
The Executive shall devote his entire working time, energy, attention, skill and
best efforts to the affairs of the Company and to the faithful performance of
the duties of said offices.

 

2.                  Place of Performance. The Executive shall be based at the
office of the Company in San Luis Obispo, CA, except for travel required for
Company business.

 

3.                  Compensation.

 

(a)                Base Salary. The Company shall pay the Executive during the
Term a salary at a minimum rate of Three Hundred Seventy Five Thousand Dollars
($375,000) per annum for the period beginning on the Effective Date (the “Base
Salary”), in accordance with the customary payroll practices of the Company. The
Company shall be entitled to withhold from any payments any amount of tax
withholding it determines to be required by law.

 

(b)               Benefits; Paid Time Off; Expenses. The Executive shall be
permitted during the Term to participate in any fringe benefit programs and
other benefits that may be available to other senior executives of the Company
generally, in each case to the extent that the Executive is eligible under the
terms of such plans or programs. The Executive shall be entitled to paid time
off of no less than twenty one (21) business days per year, to be credited in
accordance with ordinary Company policies. The Company shall pay or reimburse
the Executive for all ordinary and reasonable out-of-pocket expenses, including
but not limited to travel and related expenses, actually incurred by the
Executive during the Term in the performance of the Executive’s services under
this Agreement, in accordance with the Company’s policies regarding such
reimbursements.

 

4.                  Termination of Employment.

 

(a)                Termination upon Death or Disability. This Agreement and the
Executive’s employment hereunder shall automatically terminate on the date on
which the Executive dies or becomes permanently incapacitated. The Executive
shall be deemed to have become “permanently incapacitated” on the date that is
thirty (30) days after the Company has determined that the Executive is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than three
(3) months.

 



1

 

 

 

(b)               Termination by the Company for Cause. The Company may
terminate this Agreement and the Executive’s employment hereunder with Cause (as
defined below), effective upon delivery of written notice to the Executive given
at any time during the Term (without any necessity for prior notice). For
purposes of this Agreement, “Cause” shall mean the Executive’s: (i) conviction
or plea of nolo contendre in connection with a crime, (ii) fraud against the
Company or any of its subsidiaries or affiliates or theft of or damage to the
property of the Company or any of its subsidiaries or affiliates, (iii) willful
breach of the Executive’s fiduciary duties to the Company, or (iv) breach by the
Executive of any provision of this Agreement that is seriously detrimental to
the Company’s operations.

 

(c)                Termination by Company without Cause. The Company may
terminate this Agreement and the Executive’s employment hereunder without Cause,
effective upon delivery of written notice to the Executive given at any time
during the Term (without any necessity for prior notice) provided that the
Company complies with all provisions of this Agreement, including without
limitation, any obligations related to severance.

 

5.                  Payments Upon Termination.

 

(a)                Upon termination of this Agreement and the Executive’s
employment hereunder due to the Executive’s death or disability pursuant to
Section 4(a) hereof, (i) the Executive (or the Executive’s estate or
beneficiaries in the case of the death of the Executive) shall be entitled to
receive any Base Salary earned and accrued under this Agreement prior to the
date of termination (and reimbursement under this Agreement for expenses
incurred prior to the date of termination) and (ii) the Executive (or the
Executive’s estate or beneficiaries in the case of the death of the Executive)
shall have no further rights to any other compensation or benefits hereunder, or
any other rights hereunder (but, for the avoidance of doubt, shall receive such
disability and death benefits as may be provided under the Company’s plans and
arrangements in accordance with their terms).

 

(b)               Upon termination of this Agreement and the Executive’s
employment hereunder by the Company for Cause pursuant to Section 4(b) hereof,
the Company shall pay to the Executive an amount equal to the Executive’s then
Base Salary and other benefits earned and accrued under this Agreement prior to
the date of termination (and reimbursement under this Agreement for expenses
incurred prior to the date of termination); and (y) the Executive shall have no
further rights to any other compensation or benefits under this Agreement on or
after the termination of employment.

 

(c)                Upon termination of this Agreement and the Executive’s
employment hereunder by the Company without Cause pursuant to Section 4(c)
hereof, the Company shall (i) pay to the Executive his then Base Salary and
other benefits earned and accrued under this Agreement prior to the date of
termination; (ii) during each twelve (12) month period following such
termination without Cause, and for a total of thirty-six (36) months, pay to the
Executive an annual amount equal to thirty-five percent (35%) of the Executive’s
then Base Salary earned under this Agreement immediately prior to the date of
termination, in equal monthly installments, commencing on the date of
termination and ending thirty-five months thereafter; and (iii) the Executive
shall have no further rights to any other compensation or benefits under this
Agreement on or after the termination of employment.

 

(d)               Unless the payment is required to be delayed pursuant to Code
Section 409A (as defined below), the cash amounts payable to the Executive (or
the Executive’s estate or beneficiaries in the case of the death of the
Executive) under this Section 5 shall be paid to the Executive (or the
Executive’s estate or beneficiaries in the case of the death of the Executive)
in accordance with the regular payroll practices of the Company following the
effective date of termination of this Agreement and the Executive’s employment
hereunder.

 



2

 

 

 

(e)                The Executive acknowledges that, if required by the Company
prior to making the payments and benefits set forth in Section 5 (other than
accrued but unpaid Base Salary and other benefits), all such payments and
benefits are subject to his execution of a general release from liability of the
Company and its respective officers, directors and employees, and such release
becoming irrevocable by its terms. If the Executive fails to execute such
release, or such release does not become irrevocable, all such payments and
benefits set forth in Section 5 hereof shall be forfeited.

 

6.                  Application of Code Section 409A. To the extent that this
Agreement or any part thereof is deemed to be a nonqualified deferred
compensation plan subject to Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”) and the U.S. Treasury Regulations and guidance
promulgated thereunder, the provisions of this Agreement shall be interpreted in
a manner to the maximum extent possible to comply in good faith with Code
Section 409A.

 

7.                  Covenants of the Executive.

 

(a)                Confidentiality. During the Term, the Company (which, for
purposes of this Section 7 shall include all affiliates, subsidiaries or related
companies) has and will continue to provide the Executive with access to, and
may confide in him, information, business methods and systems, techniques and
methods of operation developed at great expense by the Company and which are
assets of the Company. The Executive recognizes and acknowledges that: (i) all
Confidential Information (defined below) is the property of the Company and is
unique, extremely valuable and developed and acquired by great expenditures of
time, effort and cost; (ii) the misuse, misappropriation or unauthorized
disclosure by the Executive of the Confidential Information would constitute a
breach of trust and would cause serious irreparable injury to the Company; and
(iii) it is essential to the protection of the Company’s goodwill and to the
maintenance of the Company’s competitive position that the Confidential
Information be kept secret and that the Executive not disclose the Confidential
Information to others or use same to his own advantage or to the advantage of
others. Accordingly, the Executive shall not, during the Term or thereafter,
except as required by his duties to the Company, directly or indirectly, in any
manner, utilize or disclose to any person, firm, corporation, association or
other entity, or use on his own behalf, any confidential and proprietary
information of the Company, including, but not limited to, information relating
to strategic plans, sales, costs, client lists, client preferences, client
identities, investment strategies, computer programs, profits or the business
affairs and financial condition of the Company, or any of its clients, or any of
the Company’s business methods, systems, marketing materials, clients or
techniques (collectively “Confidential Information”).

 

(b)               Noninterference; Nondisparagement. During the Term and for a
period of three (3) years following the end of the Term (the “Restricted
Period”), for whatever reason, he will not, directly or indirectly, for himself
or on behalf of any third party, at any time or in any manner: (i) persuade,
induce, solicit, influence or attempt to influence, or cause any person who is
an employee of the Company to terminate his or her relationship with the Company
or refer any such employee to anyone, without prior written approval from the
Company; (ii) persuade, induce, solicit, influence or attempt to influence, or
cause any client or prospective client of the Company to cease or refrain from
doing business, or to decline to do business, or to change or alter any existing
or prospective business relationship, with the Company; (iii) contract with or
communicate with, in either case in connection with services, any client or
prospective client of the Company; or (iv) will not, make any statements,
written or oral, which would be reasonably likely to disparage or damage the
Company; provided, however, that the Executive further acknowledges and agrees
that, following the expiration of the Agreement or termination of Executive’s
employment with the Company pursuant to this Agreement, he will not make any
statement about the Company or his service thereto, or any related matter,
without the prior written consent of the Company.

 



3

 

 

 

(c)                Noncompetition. During the Term and Restricted Period, the
Executive shall not, directly or indirectly, engage or participate in, or become
employed by, or affiliated with, or enter into or maintain a contractual
relationship with, or render advisory or any other services to, any person or
business entity or organization, of whatever form, that competes with the
Company in the United States or any other location in which the Company conducts
business.

 

(d)               Injunctive Relief, Etc. The Executive acknowledges that his
compliance with the covenants in Sections 7(a), 7(b) and 7(c) hereof (the
“Restrictive Covenants”) is necessary to protect the good will, Confidential
Information and other proprietary interests of the Company, that such covenants
are supported by adequate and sufficient consideration, and that, in the event
of any violation or threatened violation by the Executive of any such provision,
the Company will sustain serious, irreparable and substantial harm to its
business, the extent of which will be difficult to determine and impossible to
remedy by an action at law for money damages. Accordingly, the Executive agrees
that, in the event of such violation or threatened violation by him, the Company
shall be entitled to injunctive and other relief, without the posting of a bond.
The Executive also acknowledges that that he has carefully considered the nature
and extent of the restrictions contained herein and that his experience and
capabilities are such that he can obtain suitable employment otherwise than in
violation of the covenants in this Agreement, and that the enforcement of these
covenants will not prevent the earning of a livelihood nor cause undue hardship.
Without limiting the foregoing, in the event of a breach by the Executive of any
Restrictive Covenant, the Company’s obligations under this Agreement shall
immediately terminate, the Executive shall not be entitled to any additional
monetary payments or benefits of any kind whatsoever and the Executive shall
reimburse the Company for all of its attorneys’ fees and costs associated with
any legal or equitable proceedings or litigation seeking to enforce the terms of
this Agreement. The rights and remedies of the Company as provided in this
Section 7 shall be cumulative and concurrent and may be pursued separately,
successively or together, at the sole discretion of the Company, and may be
exercised as often as occasion therefor shall arise.

 

(e) Employee Handbook. The Executive has been provided with a copy of the
Company’s Employee Handbook annexed hereto as Exhibit A, has duly executed an
acknowledgment of receipt, and shall abide by the terms, conditions, covenants
and policies provided therein.

 

8.                  Other Provisions.

 

(a)                Severability. The Executive acknowledges and agrees that he
has had an opportunity to seek advice of counsel in connection with this
Agreement (including, without limitation, the Restrictive Covenants). If it is
determined that any of the provisions of this Agreement or any part thereof,
including, without limitation, any of the Restrictive Covenants, is held invalid
or unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect.

 

(b)               Notices. All notices and other communications hereunder shall
be in writing and shall be deemed given upon the earlier to occur of delivery
thereof if by hand or upon receipt or on the second next business day after
deposit if sent by a recognized overnight delivery service as follows:

 

If to Company, to:   With a copy to:

The SpendSmart Payments Company

2680 Berkshire Pkwy, Suite 130

Des Moines, Iowa 50325

Attn: Bill Hernandez, President

 

 

Seth I. Rubin, Esq.

Ruskin Moscou Faltischek, P.C.

1425 RXR Plaza

East Tower, 15th Floor

Uniondale, NY 11556

 

If to the Executive, to:   With a copy to:

Alex Minicucci

805 Aerovista Parkway, #205

San Luis Obispo, California 93401

 

 

 

Peter Campitiello, Esq.

Kane Kessler, P.C.

1350 Avenue of the Americas

New York, N.Y. 10019

 

`; provided that each of the parties hereto shall promptly notify the other
parties hereto of any change of address, which address shall become such party's
address for the purposes of this Section 8(b).

 



4

 

 

 

(c)                Construction. The Parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement.

 

(d)               Waivers and Amendments. This Agreement may be amended,
superseded, canceled, renewed or extended, and the terms hereof may be waived,
only by a written instrument signed by the Parties or, in the case of a waiver,
by the Party waiving compliance. No delay on the part of any Party in exercising
any right, power or privilege hereunder shall operate as a waiver thereof, nor
shall any waiver on the part of any Party of any such right, power or privilege
nor any single or partial exercise of any such right, power or privilege,
preclude any other or further exercise thereof or the exercise of any other such
right, power or privilege.

 

(e)                Assignment. This Agreement shall be binding upon and inure to
the benefit of the Parties and their respective successors, heirs and assigns.
This Agreement, as it relates to the employment of the Executive, is a personal
contract and the rights and interests of the Executive hereunder may not be
transferred or assigned to any other person or entity without the express prior
written consent of the Company.

 

(f)                Binding Effect, Etc.. This Agreement shall be binding upon
and inure to the benefit of the Parties and their respective successors,
permitted assigns, heirs, executors and legal representatives. This Agreement
contains the entire agreement between the Parties with respect to the subject
matter hereof and supersedes all prior agreements, written or oral, with respect
thereto. The Executive represents to the Company that he is not subject or a
Party to any agreement, non-competition covenant or other understanding which
might prohibit him from executing this Agreement or limit his ability to fulfill
his responsibilities hereunder.

 

(g)                Survival. Anything contained in this Agreement to the
contrary notwithstanding, the provisions of Sections 6 and 7 and any other
provisions of this Agreement expressly imposing obligations that survive
termination of the Executive’s employment hereunder, and the other provisions of
this Section 8 to the extent necessary to effectuate the survival of such
provisions, shall survive termination of this Agreement and any termination of
the Executive’s employment hereunder.

 

(h)               GOVERNING LAW, SUBMISSION TO JURISDICTION. THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK WITHOUT REGARD TO ANY PRINCIPLES OF CONFLICTS OF LAW WHICH COULD CAUSE
THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF NEW
YORK. In the event of a dispute hereunder, there shall be exclusive jurisdiction
in the Federal and State courts sitting in the City, County and State of New
York. The party prevailing shall be entitled to recover its reasonable legal
fees and expenses from the party not prevailing.

 

Waiver of Jury Trial. EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

(i)                 Counterparts. This Agreement may be executed in one or more
counterparts, including via facsimile or other electronic means, each of which
will be deemed to be an original copy of this Agreement and all of which, when
taken together, will be deemed to constitute one and the same agreement.

 



5

 

 

 

IN WITNESS WHEREOF, the Company and the Executive have caused their respective
signature pages to this Agreement to be duly executed as of the date first
written above.

 

  COMPANY:       The SpendSmart Payments Company       By: /s/ Bill Hernandez  
Name: Bill Hernandez   Title: President

 

 

  EXECUTIVE:           /s/ Alex Minicucci   Name: Alex Minicucci

 



6

 

  

EXHIBIT A

 

EMPLOYEE HANDBOOK

 

See attached.

 



7

